Citation Nr: 1816140	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  18-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

3.  Entitlement to service connection for a tongue lesion.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1952 to May 1961.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2016 and August 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that a private opinion was submitted in February 2018 after the AOJ issued the Statements of the Case for the Veteran's claims in January 2018 and before the claims were certified to the Board.  As the substantive appeal was filed in 2018, the Board will review this evidence in the first instance.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 (e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In an April 2015 rating decision, the RO denied service connection for headaches.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter. 

2.  Evidence received since the April 2015 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for headaches.

3.  Resolving reasonable doubt in the Veteran's favor, currently diagnosed headaches had onset during his military service.  
4.  The Veteran's tongue lesion has been medically attributed to a history of cigarette smoking; it is not otherwise shown to have had onset in or to have been causally related to his military service.  


CONCLUSIONS OF LAW

1.  The April 2015 rating decision denying service connection for headaches is final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the April 2015 rating decision is new and material as to the claim for service connection for headaches and the claim is reopened. 38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for entitlement to service connection for headaches have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).  

4.  The criteria for entitlement to service connection for a tongue lesion have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.300, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the benefit sought is being granted for the Veteran's claim of entitlement to service connection for headaches, any error in VA's duty to notify and assist the Veteran is harmless.  

For the Veteran's other claim, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board");

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including private treatment records, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claimed tongue disorder. 

No VA examinations were provided to the Veteran for his claim.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim. 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017). Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Here, the evidence demonstrates a present diagnosis of a tongue lesion.  The Veteran claims this disorder had onset as a result of tobacco smoking during service.  The claim on this basis is denied below as a matter of law.  As noted further below, the evidence does not show in-service symptoms regarding the tongue and the evidence indicates that the disability is not related to service.  Rather, it indicates that the Veteran's current tongue disorder is due to smoking during his service.  Thus, there is no examination required.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In an April 2015 rating decision, the RO denied service connection for headaches because the condition was not found to be related to service.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran submitted a new claim of entitlement to service connection for headaches in March 2016, which was received by VA within one year of the notification letter submitted to the Veteran after the April 2015 rating decision.  However, the March 2016 claim may not be construed as a Notice of Disagreement (NOD) with the April 2015 decision because it did not indicate any disagreement with, or desire to appeal, the 2015 rating decision.  38 C.F.R. § 20.202 (2017).  The April 2015 rating decision thus was final.  

Evidence of record at the time of the April 2015 rating decision includes the Veteran's service treatment records (STRs), his claim, March and April 2015 VA examinations and opinions, and VA treatment records.  The examinations show a present disability.  The STRs show in-service headaches over the course of the Veteran's service.  The VA examinations contain negative nexus opinions.  

Evidence submitted after the April 2015 decision includes updated VA treatment records, the Veteran's subsequent claims, a March 2017 private disability benefits questionnaire (DBQ), and a February 2018 statement from the Veteran's treating physician that links his present headaches to an in-service injury.

The private disability benefits questionnaire from March 2017 and private opinion from February 2018 contain positive nexus opinions that link the Veteran's headaches to his service.  Specifically, the completing provider of the March 2017 DBQ noted that the Veteran's headaches were obtained during his military service when a door hit his anterior head.  A similar opinion is provided in the February 2018 private opinion

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a nexus between the Veteran's present headaches and his military service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   


III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

	Headaches

By way of history, in January 2014, the Veteran claimed entitlement to service connection for headaches as a result of a head injury sustained during service.  

The Veteran's STRs document treatment for headaches.  In May 1953, the Veteran sought treatment for headaches on three occasions over the course of a few days.  In January 1954, the Veteran suffered a fractured nose with accompanying headache while boxing.  X-rays showed multiple nasal fractures.  A May 1956 record shows orbital and frontal headaches since his nose fracture.  In October 1956, the Veteran received treatment for superficial laceration for frontal aspects of the skull with sutures.  An April 1959 shows the Veteran reporting pain and photophobia after being struck by a book on his head two days earlier.  On his separation physical in February 1961, the examiner noted that the Veteran had broken his nose in 1954.  The headaches were reportedly complicated with mild recurrent headaches that would occur two times per week.  In a discharge and reenlistment examination conducted in May 1956, mild retro orbital and frontal headaches were noted to have been present since the veteran fractured his nose in 1954.  

VA provided an examination to ascertain whether the Veteran had residuals of a traumatic brain injury (TBI) in March 2015.  On examination, the examiner opined that the Veteran had never suffered a TBI.  During the clinical interview, the Veteran described having a headache condition since 1953.  He reported that he sustained a head injury when a door on a fuel truck was blown by the wind, knocking him off the truck.  He reported that he received stiches at that time.  He also reported that he used to box and suffered a nose fracture in January 1954.  The examiner cited to a review of the Veteran's service treatment records, which showed the January 1954 nose fracture.  The examiner also noted that there were no sequelae reported or documented such as chronic headaches or affected consciousness.  Otherwise, there were no clear indications or references of a concussion, traumatic headaches, or brain injuries documented in the file.  An examination was normal.  The examiner conducted clinical testing and found that the Veteran had no diagnosis of head injury, to include headaches as there was no pathology to render a diagnosis.  In the disability benefits questionnaire, the examiner noted that the Veteran did have several in-service incidents.  However, based on clinical assessment, there was not impairment in any facets applicable to a TBI.  Thus, the examiner opined that a TBI or residual condition was less likely than not caused by the in-service incidents.  

A separate examination for headaches was provided in April 2015.  The diagnosis of headaches was provided.  The headaches were described as pulsating or throbbing head pain located on both sides of the head.  Other symptoms would include sensitivity to light and sound, changes in vision, and sensory changes.  No etiological opinion was provided.

VA received a private DBQ for the Veteran's claimed headaches in March 2017.  The completing physician diagnosed post-traumatic headaches and severe frontal headaches, indicating that these diagnoses were obtained during the Veteran's service after a door hit his anterior head.  VA received another private opinion in February 2018 that was dated in the same month.  The opining physician, Dr. RK, indicated that the Veteran was his patient.  The Veteran's headaches were more likely than not related to his injury, which occurred while he was on active duty in the Air Force.  The doctor noted that the Veteran's symptoms appeared to date back to the in-service injury and had persisted ever since.  No other cause had been found to explain the Veteran's symptoms, noted the doctor.  

After a thorough review of the record, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection for headaches is warranted.  First, the present disability element of service connection is satisfied.  The VA examiner in April 2015 found that the Veteran had headaches.  This finding was echoed by private treatment providers in the March 2017 and February 2018 opinions.  

Second, the in-service element of service connection is met.  As noted above, the Veteran suffered from documented headaches on numerous occasions.  On one such occasion, he suffered a broken nose in January 1954, which led to recurrent headaches that were noted in May 1956 and February 1961 Reports of Medical Examination.  Further, the Veteran did sustain a head injury that required stitches in October 1956, which is consistent with the Veteran's statements that he suffered a head injury after a door struck his head, requiring stitches.  

Regarding the third element, the nexus element, the Board resolves reasonable doubt in the Veteran's favor.  Initially, the Board finds that the 2015 VA examination is inadequate because the examiner did not address the totality of the Veteran' STRs.  Significantly, the Veteran is documented as having recurrent headaches on two separate examinations during his service.  In May 1956 and February 1961 Reports of Medical Examination, the Veteran is shown to have recurrent headaches that had existed since he sustained nasal fractures while boxing in January 1954.  The VA opinion summarily dismissed these records, including them in the series of treatment undergone by the Veteran during his service for headaches.  This rationale is not adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion and the review of relevant medical evidence, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

Similarly, the March 2017 private DBQ is inadequate for adjudication purposes.  There is no rationale to support the physician's conclusion.  The private opinion received in February 2018, however, provides a positive link between the Veteran's present headaches and an in-service injury.  The examiner explained that the Veteran's symptoms appeared to date back to that injury and had persisted ever since.  Further, the physician noted that no other cause had been found to explain the Veteran's symptoms.  This opinion accounted for the Veteran's in-service injuries and his account of their chronic and recurrent nature.  Further, the opinion addressed any potential intercurrent causes for the Veteran's headaches.  The Board resolves reasonable doubt in the Veteran's favor and finds that this opinion satisfies the nexus requirement for service connection.

As all elements of service connection are met, the Board finds in the Veteran's favor and finds that service connection for headaches is warranted.

	Tongue Lesion

The Veteran submitted a claim of entitlement to service connection for a tongue lesion in December 2016.  He claims he developed the tongue lesion as a result of smoking tobacco during his military service.

Also submitted with the Veteran's claim in December 2016 is a statement by Dr. SHA, who had seen and treated the Veteran.  The doctor opined that the tongue lesion was due to smoking while the Veteran served in the Air Force.  Private treatment records document that the Veteran underwent a left lateral tongue lesion removal in January 2015.  

The Board finds that service connection is not warranted for the Veteran's claimed tongue lesion.  First, the present disability element is met, as private treatment records show a diagnosis of and treatment for a tongue lesion.  

However, the preponderance of the evidence is against a finding that the tongue lesion is related to the Veteran's service.  Initially, and to the extent that the Veteran's tongue lesion has been medically attributed to his history of cigarette smoking, a disability may not be recognized as service-connected on the basis that it is attributable to the use of tobacco products in service.  38 U.S.C. § 1103 (2012); 38 C.F.R. § 3.300 (2017).  As such, to the extent that the Veteran may claim, or the record may suggest, that the Veteran's disorder was related to smoking in service, service connection cannot be warranted on this basis as a matter of law.  

As this theory was the Veteran's sole theory of entitlement claimed, there are no statements or arguments provided to support service connection through other means.  The evidence of record does not suggests the Veteran's tongue lesion is otherwise related to his military service.  The only etiological opinion of record is from the December 2016 private opinion, which asserts that the Veteran's tongue lesion is related to smoking.  The Board finds that the evidence of record does not indicate that the tongue disorder is related to active service.  The earliest indication of record that the Veteran had a tongue disorder is from private treatment records in 2015.  This gap in time supports a finding that the Veteran's disability is not related to service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C §5107.


ORDER

New and material evidence received, the claim of entitlement to service connection for headaches is reopened.  

Service connection for headaches is granted.  

Service connection for a tongue lesion is denied.  




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


